UNITED STATES DISTRICT COURT
Case 2:20-Ccv-8OBOGHT OSS TIDOODISTRIC 1 OFMENNSYVVAMA Page 1 of 22

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

9322 Hedge Street, Philadelphia, Pa

Address of Plaintiff:

 

1515 Arch Street, Philadelphia, Pa

Address of Defendant:

 

3500 N. Marvine Street, Philadelphia, Pa

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

15-1471 Diamond

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No]
previously terminated action in this court?

 

 

 

 

 

 

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No Y
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No

 

case filed by the same individual?

I certify that, to my knowledge, the within case [¢] is / (1 is not related to any ase now pending or within one year previously terminated action in

this court except as noted above. fy
DATE: Hl /: 2020 MNYharbbben, ° 61558

/ Attorney-at-Law (Probe Plaintiff Attorney LD. # (if applicable)

 
 

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA LC] 2. Airplane Personal Injury
LJ 3. Jones Act-Personal Injury L] 3. Assault, Defamation
Cl] 4. Antitrust [] 4. Marine Personal Injury

5. Patent [L] 5. Motor Vehicle Personal Injury
I 6. Labor-Management Relations [] 6. Other Personal Injury (Please specifi’):
7. Civil Rights [J] 7. Products Liability
[] 8. Habeas Corpus (1 8. Products Liability — Asbestos
. 9. Securities Act(s) Cases [J] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[J] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

 

[| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

Relief other than monetary damages is sought.

 

 

 

DATE: Sign here if applicable
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)
IS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974,

Case 2:20-cv-01900- DA LACOMER SHBIEd 04/15/20 Page 2 of 22

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
MICHAEL McCLARY

(b) County of Residence of First Listed Plaintiff

(c) Attorneys (Firm Nam

(EXCEPT IN U.S. PLAINTIFF CA

e, Address, and Telephone Number)

PHILADELPHIA

 

 

NOTE:

County of Residence of First Listed Defendant

DEFENDANTS
CITY OF PHILADELPHIA, et al.

PHILADELPHIA _
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Onlv)

1 1 US. Government
Plaintiff
2. U.S. Government

% 3. Federal Question

(U.S. Government Not a Party)

1 4 Diversity

Defendant

(Undicate Citizenship of Parties in ltem IIL)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plainti

(For Diversity Cases Only)

and One Box for Defendant)

 

IV. NATURE OF SUIT (Piace an “Xx” in One Box Only)

PTF DEF PTF DEF
Citizen of This State Ki * 1 Incorporated or Principal Place o4 44
of Business In This State
Citizen of Another State 1:2 T 2 Incorporated and Principal Place m5 15
of Business In Another State
Citizen or Subject of a V3 71 3 Foreign Nation 16 16

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

[ CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY | OTHERSTATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY 7 625 Drug Related Seizure © 422 Appeal 28 USC 158 1 375 False Claims Act
1 120 Marine J 310 Airplane J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
[J 130 Miller Act (7 315 Airplane Product Product Liability (7 690 Other 28 USC 157 3729(a))
(7 140 Negotiable Instrument Liability 1 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | [7 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
1 151 Medicare Act (1 330 Federal Employers’ Product Liability 1 830 Patent 450 Commerce
152 Recovery of Defaulted Liability (J 368 Asbestos Personal 835 Patent - Abbreviated © 460 Deportation
Student Loans (7 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (7 345 Marine Product Liability 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SO 1 480 Consumer Credit
of Vetcran’s Benctits 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (139Sff) 485 Telephone Consumer
1 160 Stockholders’ Suits © 355 Motor Vehicle 371 Truth in Lending Act O &62 Black Lung (923) Protection Act
190 Other Contract Product Liability 380 Other Personal 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
(J 195 Contract Product Liability | 360 Other Personal Property Damage Relations 864 SSID Title XVI 850 Securities/Commodities/
J 196 Franchise Injury (7 385 Property Damage 1 740 Railway Labor Act 1 865 RSI (405(g)) Exchange
(1 362 Personal Injury - Product Liability 1 751 Family and Medical (1 890 Other Statutory Actions
Medical Malpractice Leave Act 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS __ PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
210 Land Condemnation % 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff 895 Freedom of Information

220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

Q00000

 

0 441 Voting

442 Employment

(9 443 Housing/
Accommodations

1 445 Amer. w/Disabilities -
Employment

1 446 Amer. w/Disabilities -
Other

J 448 Education

 

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

a
a
aq
a
a
o
a
a

 

Income Security Act

IMMIGRATION
© 462 Naturalization Application
O 465 Other Immigration
Actions

or Defendant)

 

 

Act

O 871 IRS—Third Party 896 Arbitration
26 USC 7609 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
950 Constitutionality of

State Statutes

 

V. ORIGIN (Place an “x” in
{1 Original
Proceeding

12 Removed from
State Court

One Box Only)
Oo 3

42 U.S.C. § 1983

Remanded from
Appellate Court

1 4 Reinstated or

VI. CAUSE OF ACTION

 

Bricf description of cause:
Police Misconduct

Reopened
(specify)

O 5 Transferred from
Another District

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

(16 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes No
VU. RELATED CASE(S)
IF ANY (Seeinsiructions’ ce Diamond DOCKET NUMBER 19-1471 _

mar 6 ao

FOR OFFIGE USE ONLY

RECEIPT #

AMOUNT

 

a
“Wr DP OF RECORD
ug thir,
f -

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 3 of 22
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Mt CHAEL M o CLARY CIVIL ACTION

CITY ef PALLADELRWA et al: NO.

[In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(c) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases. ) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (Y-
{}
UN/r020 Medaey | / i ai tlt
Dated / /Attorney-at-law Attorney for
2.16 -627-§96 215-627-5165 PiL423C AOL.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 4 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

MICHAEL McCLARY :

Plaintiff : JURY TRIAL

Vs. : DEMAND

THE CITY OF PHILADELPHIA, PHILADELPHIA
POLICE OFFICER CHRISTOPHER HULMES, : C.A. NO. 20-
BADGE # 7548; PHILADELPHIA POLICE é
OFFICERS DOE 1-3, BADGE # UNKNOWN, : LEAD DOCKET
Individually and in their capacity as police officers > NO. 15-1471

Defendants :

COMPLAINT

I. PRELIMINARY STATEMENT

1. Before his conviction was reversed, Michael McClary spent 6 months house
arrest, 12 months on IPP and 2 years’ probation for narcotic related offenses that he
did not commit.

2. Mr. McClary who has maintained his innocence from the inception fought
the charges from the date of his arrest on March 4, 2011 until his case was reversed
on February 28, 2020.

3. Due to the fabrication of evidence and testimony by the Defendant police
officers, a jury found Mr. McClary was forced to plead guilty to narcotic related
offenses and he was eventually sentenced by the Court to 6 months of house arrest, 12
months IPP followed by another 2 years for a probation violation involving the
subject matter arrest and prosecution.

4. This miscarriage of justice was the direct result of the egregious misconduct
by the Defendant police officers of the Philadelphia Police Department. In particular,

in order to make their case against Mr. McClary, Defendants fabricate and
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 5 of 22

misrepresented the information provided to authorities and in Court under oath which
was used as a basis for probable cause to arrest and prosecute the Plaintiff.

5. This action arises under 42 U.S.C. § 1983 for claims involving the
malicious prosecution of Mr. McClary by the Defendants.

6. It involves police misconduct by the individual Defendants. in particular,
the unlawful actions of the arresting Police Officer in this case — Christopher Hulmes,
as well as the actions or inactions of Officer Hulmes’ fellow police officers.

7. On April 23, 2015, after the conviction of Plaintiff, Christopher Hulmes
was himself arrested and charged with perjury, false swearing, false reports,
tampering with public records and unsworn falsification to authorities.

8. Defendant Hulmes’ arrest emanated from a December 2011 hearing in
which Defendant Hulmes admitted to lying under oath in a drug and gun case against
the Defendant in the case of Commonwealth v. Rowland, CP-51-CR-0007188-2010.

9. Despite this revelation, the Philadelphia District Attorney’s Office
concealed this fact and failed to turn over this evidence of police misconduct to
defense attorneys until the matter was exposed in the media.

10. The Philadelphia District Attorney’s Office continued to use Defendant
Hulmes in the prosecution of criminal cases until his arrest in April 2015.

II. On June 17, 2016, Defendant Hulmes plead guilty to perjury, tampering
with public record, obstruction of administration of law, false swearing, unsworn
falsification to authorities and false reporting charges. Defendant Hulmes received

the Accelerated Rehabilitative Disposition (ARD) conviction.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 6 of 22

12. Plaintiff now brings this action under 42 U.S.C. $1983 seeking redress for
the extraordinary misconduct of a Philadelphia police officer who used improper and
unconstitutional means to secure search warrants by deception and misrepresentation,
search persons and property, and subject citizens to unlawful arrest, detention and
prosecution.

13. Further, as detailed below, Mr. McClary’s wrongful conviction was the
direct result of the unconstitutional and otherwise improper policies, practices, and
customs of the Philadelphia Police Department, including all the Narcotics Units,
which for a period starting as early as the 1980’s and continuing through the
investigation and arrest in this case and for years thereafter, evidences deliberate
indifference by the Defendant City of Philadelphia to practices of fabrication of
evidence, suppression of exculpatory evidence, and abuse of authority.

I]. JURISDICTION

14. This action is brought pursuant to 42 U.S.C. §§ 1331 and 1343(1), (3), (4)
and the aforementioned statutory provision.
Il. PARTIES

15. Plaintiff, Michael McClary is an adult male who was at all times relevant to
its Complaint, a resident of Philadelphia, Pennsylvania.

16. Defendant City of Philadelphia is a City of the First Class in the
Commonwealth of Pennsylvania and at all times relevant hereto operated under the
color of state law in creating and maintaining a Police Department, was the employer

of all Defendants and had the responsibility of adopting policies, implementing
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 7 of 22

procedures and practices which would create an environment whereby citizens would
be safe from police abuse.

17. Defendant Hulmes, Badge number 7548, is and was at all times relevant to
this Complaint, a police officer for the City of Philadelphia and acting under the color
of state law. He is being sued in both his individual and official capacities.

18. Defendant Does 1-3, Badge numbers unknown, are and were at all times
relevant to this Complaint, police officers for the City of Philadelphia and acting
under the color of state law. They are being sued in both their individual and official
capacities.

IV. FACTS

19. For more than twenty years, Philadelphia police officers assigned to various
narcotics units have engaged in a pattern and practice of securing search warrants
based on fraud and misrepresentation, the misuse of informants, the improper
execution of search warrants, the falsification of evidence, the destruction and theft of
personal property, and related misconduct.

20. The City of Philadelphia has failed to take appropriate remedial measures to
prevent misconduct of this nature.

21. On March 4, 2011, some and/or all of the Defendant Officers were engaged
in purported narcotic trafficking surveillance around 3500 N. Marvine Street,
Philadelphia Pennsylvania.

22. On or about that date, Defendant Hulmes claimed to have observed Plaintiff

engage in a transaction of narcotics.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 8 of 22

23. According to Defendant Hulmes, Plaintiff acted in concert with other
individuals in that area who were involved in purported narcotic sales.

24. Plaintiff was arrested and charged with narcotic related offenses.

25. No narcotics were confiscated from Plaintiff.

26. The Defendant Officers and other officers all gave false statements
concerning the incident described in the complaint.

27. Defendant Hulmes and other officers prepared and caused to be prepared
police paperwork misrepresenting the events that led to the arrest of the Plaintiff for
the incident described in this complaint. Those misrepresentations included, but were
not limited to:

a. That they had probable cause to arrest the Plaintiff;

b. That Plaintiff possessed narcotics: and

c. That Defendant Officers lied about the times of their activities: the times
indicated in their reports of events which did not occur; this was done to conceal their
illegal activities.

28. Defendant Officers were aware of exculpatory information about the
Plaintiff.

29. The Defendant Officers failed to provide exculpatory information known to
them to the Plaintiff or his criminal counsel via police paperwork or any other means
after the arrest.

30. The exculpatory information known to police that was not provided to the

Plaintiff included the real facts and circumstances of the incident.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 9 of 22

31. The misrepresentations contained in the affidavit of probable cause, arrest
report and property receipts were material to the probable cause determination of the
arrest; indeed, without these allegations, the probable cause required for Plaintiffs
arrest contain no cause or reason to warrant the arrest and/or prosecution.

32. All the Defendants provided prosecutors from the Philadelphia District
Attorney's Office with false, misleading, and incomplete information regarding their
investigation in this case in an effort to obtain the District Attorney’s Office’ s
approval for Mr. Cruz’s prosecution.

33. Mr. McClary has maintained his innocence and adamantly denying any role
in the crime. He denies his involvement in the possession of narcotics.

34. On June 20, 2011, Plaintiff plead guilty to narcotic related crimes. On
August 9, 2011, the Court sentenced the Plaintiff to a term of 6 months house arrest,
12 months IPP and 2 years’ probation.

35. In December 2011, Defendant Hulmes admitted in open court that he
falsified information in a drug arrest. The presiding judge in that case dismissed all
charges against the Defendant because Defendant Hulmes lied about the information
he testified to in that case. Commonwealth v. Rowland, CP-51-CR-0007188-2010.

36. Despite this revelation that Defendant Hulmes falsified information under
oath, the Philadelphia District Attorney’s Office continued to use him as a witness in
criminal cases over the course of the next 4 years.

37. In December 2013, the Philadelphia District Attorney’s office again was
alerted to the fact that Defendant Hulmes had provided false and misleading

information regarding a prior narcotics investigation and arrest. This time, the person
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 10 of 22

providing the information was one of the Philadelphia District Attorney Office’s own
prosecutor. The Assistant Attorney informed his superiors that he was uncomfortable
with eliciting testimony from Defendant Hulmes because of the prior admission that
he lied under oath.

38. The District Attorney was summarily terminated from employment.

39. On April 23, 2015, Defendant Hulmes was arrested and charged on multiple
counts of: perjury, false swearing, false reports, tampering with public records and
unsworn falsification to authorities.

40. On June 17, 2016, Defendant Hulmes plead guilty to perjury, tampering with
public record, obstruction of administration of law, false swearing, unsworn
falsification to authorities and false reporting charges.

41. The Philadelphia District Attorney’s Office agreed to the extraordinarily
lenient deal by allowing Defendant Hulmes enter a pretrial diversion Program for first
offenders.

42. On June 18, 2015, the Philadelphia Public Defender’s Office filed a Post-
Conviction Relief Act (PCRA) petition on behalf of Mr. McClary as a result of the
Defendant Hulmes’ arrest and conviction.

43. On February 28, 2020, after spending 6 months on house arrest, 12 months in
the IPP program and 2 years” probation, upon review of the evidence in Plaintiff's
criminal case and without objection, the Philadelphia District Attorney’s Office
agreed to Nolle Prosse Plaintiff's June 20, 2011 conviction.

44. By Court Order, Mr. McClary’s conviction was overturned and reversed

resulting in a favorable termination of the criminal proceedings against Mr. McClary
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 11 of 22

and thus ending the proceeding in his favor. See Heck v. Humphrey, 512 U.S. 477
(1994).

45. The Defendant officers, acting in concert and conspiracy, caused the Plaintiff
to be arrested, subjected to false criminal charges, malicious prosecution and
prolonged detention by falsifying information in the arrest report, the 75-49, and at
the preliminary hearing; failing to disclose to prosecutors the fact that the information
provided to the authorities in support of the arrest was false and misleading, the
information in supporting police documents was false and misleading and his
testimony at trial was false and misleading; fabricating evidence to support the claim
that the Plaintiff was involved in criminal activity, and failing to disclose other
exculpatory evidence regarding these criminal charges.

46. The only evidence leading to Plaintiff's conviction was derived from the
false and misleading information provided by the Defendant Hulmes and/or other
police officers.

47. For many years dating back at least to the 1980’s, and continuing well
beyond the time of the investigation, arrest and prosecution of Mr. McClary, the City
of Philadelphia, had in force and effect a policy, practice, or custom of
unconstitutional misconduct in the Narcotic’s Units, including the Narcotics Strike
Force, and in particular, fabricating inculpatory evidence and withholding
exculpatory evidence.

48. This policy, practice, or custom of “articulating” (falsifying) information to

create probable cause to arrest and prosecute individuals otherwise innocent of the
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 12 of 22

crime while concealing the police officers own improper and illegal conduct was
pervasive.

49. This policy, practice, or custom also involved various techniques by
Narcotics police officers to make false statements and testimony at trial appear true
and reliable.

50. These practices were well known to the City of Philadelphia and its
policymakers with respect to narcotics investigations and prosecutions as a result of
newspaper investigations, prosecutors from the Philadelphia District Attorney’s
Office, governmental investigations, complaints from lawyers and civilians, internal
police investigations and hundreds of lawsuits filed against police officers from
various narcotics units.

51. Various cases demonstrate that this misconduct was pervasive within the
Philadelphia Police Department at the time of Mr. McClary’s arrest and prosecution,
and upon information and belief, the misconduct described below was committed
with the knowledge of Philadelphia Police Department supervisors or because of their
deliberate indifference to this misconduct.

52. At the time of this incident, and for some years before, law enforcement at
the highest levels knew of integrity, corruption, and civil rights violation issues
involving Defendant Hulmes. Federal agents and federal prosecutors knew. The
current Philadelphia Police Commissioner, his predecessors, and some of his
subordinates knew. Former District Attorney Lynn Abraham and some of her
subordinates, as well as her successor, former District Attorney Seth Williams knew.

The basis of this knowledge was information from multiple sources including, but not
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 13 of 22

limited to, federal investigations, questions raised by state and federal prosecutors,
judges and other sources.

53. The foregoing conduct of Defendant Hulmes, acting under the color of state
law, was undertaken in concert and conspiracy and as part of an effort to maliciously
prosecute and otherwise deprive Plaintiff of his civil and constitutional rights
including Plaintiff's rights, privileges and immunities under the Fourth and
Fourteenth Amendments to the United States Constitution and the laws of the
Commonwealth of Pennsylvania.

54. Plaintiff did not commit any offenses against the laws of the Commonwealth
of Pennsylvania, the United States or the City of Philadelphia, or engage in any
conduct which justified the actions of all Defendants. Plaintiff maintained his
innocence of the charges brought against him.

55. The detention and malicious prosecution in this case were the direct result of
all Defendant Officers’ pattern, practice and custom of subjecting citizens such as the
Plaintiff to arrest, prosecution and incarceration in the absence of probable cause.

56. The Defendant officers acted willfully, deliberately, maliciously or with
reckless disregard of the Plaintiffs constitutional and statutory rights.

57. As a direct and proximate result of the actions of all Defendant Officers, the
Plaintiff suffered and continues to suffer physical and psychological harms, pain and
suffering, damage to reputation, some or all of which may be permanent, as well as

financial losses.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 14 of 22

58. As a direct and proximate result of the actions of all Defendants Officers. the
Plaintiff suffered his loss of liberty by being on house arrest for 6 months, IPP for 12
months and 2 years of probation.

59. All Defendant Officers engaged in the aforesaid conduct for the purpose of
violating the Plaintiff's constitutional rights by subjecting the Plaintiff to malicious
prosecution, and prolonged detention.

60. The actions and conduct of the Defendant Officers were caused by a policy,
practice and custom of Defendant City of Philadelphia of failing, with deliberate
indifference, to supervise, monitor, and properly train narcotics officers with respect
to (a) their duty to provide only truthful information in securing search and arrest
warrants, (b) their duty to ensure that relationships and dealings with confidential
informants and/or sources are in accord with Police Department policy and
constitutional commands, (c) their duty to disclose exculpatory evidence in criminal
cases, (d) their duty not to undertake arrests in the absence of lawful grounds, (e) their
duty to provide accurate and truthful information to the prosecutor’s office, (f) their
duty to report and disclose misconduct and illegal actions of other police officers, (g)
the proper execution of search warrants and/or involve the destruction or theft of
property or evidence, and (h) the fabrication of evidence against an accused to justify
their illegal actions and conduct.

61. Defendant City of Philadelphia has failed to properly discipline Defendant
Hulmes and other officers in the Police Department in cases involving violations of
rights of civilians, including cases of improper searches, seizures, arrests, and

prosecutions, thereby causing the violations in this case.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 15 of 22

62. The above described actions of all of the Defendants caused the violations of
the Plaintiff's rights under the Fourth and Fourteenth Amendment as alleged in this

complaint.

FIRST CAUSE OF ACTION
FEDERAL CIVIL RIGHTS VIOLATIONS

63. The allegations set forth in paragraphs 1-62 inclusive, are incorporated
herein as if fully set forth.

64. As a direct and proximate result of Defendants’ above described unlawful
and malicious conduct, committed under the color of state law, and while acting in
that capacity, the Defendants deprived Plaintiff of his privileges and immunities
under the laws and the Constitution of the United States. Plaintiff's right to be free
from malicious prosecution and to be secure in one’s person and property, all to
Plaintiff's great detriment and loss. As a result, Plaintiff suffered grievous harm, in
violation of his rights under the laws and Constitution of the United States in
particular the Fourth and Fourteenth Amendments thereof, and 42 U.S.C. § 1983.

65. As a direct and proximate result of the acts and omissions of Defendants,
Plaintiff was forced to endure great pain and mental suffering, and was deprived of
physical liberty, all to Plaintiffs great detriment and loss.

66. The City of Philadelphia permitted, encouraged, tolerated, ratified and was
deliberately indifferent to a pattern, practice and custom of:

a. Unjustified, unreasonable and illegal use of process by police officers;

b. Abuse of police powers, including malicious prosecution, harassment and
improper searches;

c. Misrepresenting facts in order to establish probable cause where none
would otherwise exist;

d. Arresting and incarcerating citizens without probable cause solely for
the purpose of committing citizens to prison with no intention of
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 16 of 22

seeking criminal prosecutions;

e. Psychologically or emotionally unfit persons serving as police officers;

and

f. Failure of police officers to prevent, deter, report or take action against

67.

the unlawful conduct of police officers, in particular those police officers
who fabricate information and evidence used to prosecute citizens innocent
of the crimes they are accused and prosecuted for.

Defendant City of Philadelphia has encouraged, tolerated, ratified and has

been deliberately indifferent to the following patterns, practices and customs and to

the need for more or different training, supervision, investigation or discipline in the

areas of:

. Unlawful detentions, unlawful searches, unlawful arrests and prosecutions

without probable cause by police officers;

. The proper exercise of police powers, including but not limited to the use of

false information to obtain search warrants, fabrication of evidence, unlawful
arrest, unlawful searches, malicious prosecution and unlawful detention:

. The monitoring of officers whom it knew or should have known were

suffering from emotional and/or psychological problems that impaired their
ability to function as officers;

. The failure to identify and take remedial or disciplinary action against police

officers who were the subject of prior civilian or internal complaints of
misconduct;

. Police officers’ use of their status as police officers to employ the use of

unlawful search and/or arrest, or to achieve ends not reasonably related to
their police duties;

f. Police officers’ use of their status as police officers to employ the use of

—.

unlawful arrest, invoke the Code of Silence, or to achieve ends not
reasonably related to police duties;

. The failure of police officers to follow established policies, procedures,

directives and instructions regarding the securing of search warrants and the
use of arrest powers under such circumstances as presented in this case;

. The refusal of police officers to intervene when other officers violate the

rights of citizens in their presence;

. The failure to identify and take remedial or disciplinary action against units

of officers assigned to narcotics investigations in light of repeated instances
of misconduct over a period of many years as alleged in this Complaint; and

. The refusal of police officers to report or provide information concerning the

misconduct of other police officers, a custom or practice known as the “Code
of Silence.”
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 17 of 22

68. Defendant City of Philadelphia failed to properly train, supervise or
discipline officers assigned to narcotics units of the Philadelphia Police Department
who have engaged over a period of many years in systematic abuses of authority,
including but not limited to: (a) the duty to provide only truthful information in
securing search and arrest warrants, (b) the duty to ensure that relationships and
dealings with confidential informants are in accord with Police Department policy
and constitutional commands, (c) the duty to disclose exculpatory evidence in
criminal cases, (d) their duty not to undertake arrests in the absence of lawful
grounds, (e) the duty to provide accurate and truthful information to the prosecutor’s
office, (f) the duty to report and disclose misconduct and illegal actions of other
police officers, (g) the improper execution of search warrants, and in particular
prohibitions on searches that go beyond those authorized by the warrant, and/or
involve the destruction or theft of property or evidence, and (h) the fabrication of
evidence against an accused to justify their illegal actions and conduct.

69. Defendant City of Philadelphia failed to properly sanction or discipline
officers, who are aware of and conceal and/or aid and abet violations of constitutional
rights of individuals by other Philadelphia Police Officers, thereby causing and
encouraging Philadelphia police, including the Defendant officers in this case, to
violate the rights of citizens such as the Plaintiff.

70. Defendant City of Philadelphia is deliberately indifferent to the need to train,
supervise and discipline police officers. The Internal Affairs Division (IAD) of the

Philadelphia Police Department (PPD) fails to provide an internal disciplinary
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 18 of 22

mechanism that imposes meaningful disciplinary and remedial actions in the
following respects:

a. There are excessive and chronic delays in resolving disciplinary complaints;

b. There is a lack of consistent, rational and meaningful disciplinary and
remedial actions;

c. There is a failure to effectively discipline substantial numbers of officers

who
were found to have engaged in misconduct.

d. The PPD’s internal investigatory process has fallen below accepted practices
and is arbitrary and inconsistent;

e. The PPD discipline, as practiced, is incident based rather than progressive,
Thus, repeat violators are not being penalized in proportion to the number of
violations.

f. The conduct of IAD investigations demonstrates that PPD internal affairs
personnel are not adequately trained and supervised in the proper conduct of
such investigations;

g. A global analysis of IAD’s investigatory procedures indicates a pattern of
administrative conduct where the benefit of the doubt is given to the officer
rather than the complainant;

h. There are serious deficiencies in the quality of [AD investigations and the
validity of the IAD findings and conclusions;

i. The PPD lacks an effective early warning system to identify, track and
monitor “problem” officers.

j. Despite the fact that the Defendant officer had amassed an
exceptionally large number of serious misconduct complaints, the officer
stayed well below the radar of an early warning system;

k. Despite numerous prior complaints against the Defendant officer,
the PPD took no meaningful disciplinary or remedial actions:

|. Despite numerous prior complaints against the Defendant officer,
the PPD took no meaningful steps to more closely monitor, retrain and
supervise the officer;

m. IAD frequently fails to interview available eyewitnesses to incidents
involving citizen complaints of misconduct. The interviews that are
conducted by IAD are below acceptable standards of police practice and fail
to address key issues in the cases; and

n. IAD fails to acknowledge those cases where police officers fabricate
evidence to justify the arrest and prosecution in the investigation of citizen
complaints and fails to properly categorize the police officers’ misconduct in
those cases as an impermissible use of their police powers.

71. The City of Philadelphia was deliberately indifferent to the need for more or

different training, supervision, investigation or discipline in the areas of:
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 19 of 22

a. Use of information in obtaining probable cause;

b. Exercise of police powers;

c. Police officers with emotional or psychological problems;

d. Police officers use of their status as police officers to have persons
falsely arrested and maliciously prosecution and unlawfully searched
or to achieve ends not reasonably related to their police duties; and

e. False arrest, malicious prosecution and evidence planting of citizens.

7

tO

. The City of Philadelphia failed to properly sanction or discipline officers,
who are aware of and conceal and/or aid and abet violations of constitutional rights of
citizens by other police officers, thereby causing and encouraging police officers,
including Defendants Hulmes and Does in this case, to violate the rights of citizens
such as Plaintiff.

73. The City of Philadelphia failed to properly sanction or discipline officers and
acquiesced to the Defendant officers’ unlawful conduct after becoming aware that
these particular officers engaged in the aforementioned conduct in cases dating back
to 2011 while concealing and/or aiding and abetting in the violations of constitutional
rights of citizens by this police officer, thereby causing and encouraging police
officers, including Defendant Hulmes and Does in this case, to violate the rights of
citizens such as Plaintiff.

74. There has been a longstanding history, which has been extensively
documented since the 1980s, of Philadelphia Police Officers engaging in rampant
illegal conduct in narcotics investigations. A non-exhaustive list of such conduct
includes:

a. In the early 1980s, in the “One Squad Scandal” a group of Philadelphia
narcotics Officers were convicted of selling drugs that they had stolen from
dealers;

b. During the decade between 1980-1989, a lieutenant and three officers from

another drug unit, the “Five Squad” engaged in conduct including the theft
of drugs and over $280,000.00 that resulted in federal convictions for, inter
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 20 of 22

f.

alia, racketeering;

. In or around February 1995, Philadelphia Police Officer John Baird and

five other members of the 39" District were federally prosecuted and
ultimately sentenced for violating the rights of, and stealing money from,
over 40 Philadelphians. These Officers planted drugs on innocent
individuals, conducted unreported raids, and stole from suspects;

In 1997, federal drug convictions were overturned as a result of a 1998
internal affairs finding that narcotics officer John Boucher was a
potentially corrupt police officer;

In the last five years, numerous narcotics officers — including, as described
supra, some and/or all of the Defendant Officers in this matter — have
engaged in conduct causing them to have been removed from the narcotics
assignments. In the last five years, as a result of a series of articles by
Philadelphia Daily news reports known as “tainted Justice”, Philadelphia
Police Officers Jeffrey Cujdik, Richard Cujdik, Robert McDonnell,
Thomas Tolstoy, Joseph Bologna and Thomas Dealer have all been
assigned to either desk duty or non-narcotics related assignments. These
officers engaged in raids of small convenience shops in Philadelphia in
which they disabled surveillance systems to hide their conduct, which
included theft of cash and groceries. Jeffrey Cujdik routinely alleged
criminal behavior in search warrants involving confidential informant who
subsequently denied having provided information or services on many of
the cases in which Cujdik affirmed he had;

In May of 2013, Philadelphia Police Officer Jeffrey Walker was arrested
and charged in the United States District Court for the Eastern District of
Pennsylvania for acts including, inter alia, “by means of actual or
threatened force or violence or fear of injury, immediate and future to the
victim’s person, and by use of firearm; and by use of his position as a
Philadelphia Police Officer, did obtain personal property, cash and
marijuana unlawfully . . .” The criminal complaint against Defendant
Walker described flagrant manner in which he unwittingly disclosed to an
FBI informant his practiced schemes to rob drug dealers of both drugs and
money. He described the manner in which he would confiscate a large
portion of a drug dealer’s drugs for himself and report only a small portion
of what he actually found in the police report. In addition, he described a
scam to plant drugs in a drug dealer’s car so that he could arrest the drug
dealer, take the drug dealer’s keys, and then use the dealer’s keys to enter
the drug dealer’s apartment and steal money.

. In September 2016 and over the course of 5 days in September and October

2016, former Narcotics Field Unit police officer Jeffrey Walker testified at
deposition to matters regarding corruption in the Philadelphia Police
Department, and in particular the Narcotics Units including the falsification
of information and testimony by Narcotic police officers in order to
“articulate” the probable cause basis when no probable cause actually
exists. He testified that the supervisors either knew or acquiesced to this
unlawful conduct.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 21 of 22

75. Defendant City of Philadelphia continued to permit, acquiesce, encourage,
tolerate, ratify and has been deliberately indifferent to the unconstitutional acts and
omissions by the Defendant officers despite the aforementioned allegations,
investigations and Court holdings for years.

76. The foregoing acts, omissions, systemic deficiencies and deliberate
indifference to the danger or harm to citizens like the Plaintiff and the need for more
or different training, investigation and discipline are policies and customs of the City
of Philadelphia and have caused police officers, including Defendant Hulmes and
Does in this case, to believe that he can violate the rights of citizens, with impunity,
including the use of fraud and falsehood and to believe that such conduct would be
honestly and properly investigated, all with the foreseeable result that officers are
more likely to violate the constitutional rights of citizens.

77. The actions of all Defendants, acting under the color of state law and/or in
concert or conspiracy with each other, deprived Plaintiff of his rights, privileges and
immunities under the laws and Constitution of the United States, in particular, the
rights to be secure in one’s person and property and to be free from malicious
prosecution.

78. Defendants, City of Philadelphia and Defendant Hulmes and Does acting in
concert and conspiracy with each other, have by the aforementioned actions deprived
Plaintiff of his constitutional and statutory rights.

79. By these actions, all Defendants have deprived Plaintiff of his rights secured
by the Fourth and Fourteenth Amendments to the United States Constitution in

violation of 42 U.S.C. § 1983.
Case 2:20-cv-01906-TJS Document1 Filed 04/15/20 Page 22 of 22

WHEREFORE, Plaintiff, Michael McClary prays as follows:

a. The Court award compensatory damages to Plaintiff and against all
Defendants, jointly and severally, in an amount to be determined at trial;

b. The Court award punitive damages to Plaintiff, and against all individual
Defendants in their individual capacity, in an amount to be determined at trial, that
will deter such conduct by Defendants in the future; and

c. For any and all other relief to which Plaintiff may be entitled.

JURY DEMAND

88. Plaintiff demands a jury trial as to each Defendant and as to each count.

   

Al o ‘ler

MJCHAEL PILEGGI, ESQUIRE
303 Chestnut Street
Philadelphia, PA 19106

Counsel for Plaintiff
